Case 2:21-cv-03990-PD Document 1-1 Filed 09/07/21 Page 1of1

JS 44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

T. (a) PLAINTIFFS DEFENDANTS
MICHAEL LEE, as Administrator of the Estate of RAVEN Golf Transportation, Inc., OConnor Trucking, Inc., JP
E. LEE Logistics, Inc., Campbell Soup Supply Co., and Coyote
(b) County of Residence of First Listed Plaintiff Clark County, Nevada County of Residence of First Listed Defendant Cook County, Illinois
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Fellerman & Ciarimboli Law Johnson Duffie Stewart & Weidner
183 Market Street, Suite 200, Kingston, PA 18704 301 Market Street, Lemoyne, PA 17043
§70-718-1444 _ 717-761-4540
II. BASIS OF JURISDICTION (Piace an "x" in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[J1 U.S. Government [_J3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [LJ2 (J 1 Incorporated or Principal Place Ch¢ (4
of Business In This State
Cl] 2 U.S. Government [x] 4 Diversity Citizen of Another State [x] 2 [x] 2 Incorporated and Principal Place CJ 5 OC 5
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a Oo 3 CO) 3 Foreign Nation [Lis« Cle
Foreign Country
IV. NATURE OF SUIT (Piace an “x” im One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFESTURE/PENALTY __BANKRUPTCY ane
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure - 422 Appeal 28 USC 158 375 False Claims Act
120 Marine | | 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 || | 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act , 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability LC] 367 Health Care/ |_| 400 State Reapportionment
[_] 150 Recovery of Overpayment |_] 320 Assault, Libel & Pharmaceutical PROPE GHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent || 450 Commerce
152 Recovery of Defaulted i Liability C 368 Asbestos Personal 835 Patent - Abbreviated mv 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark iT Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets cil) 480 Consumer Credit
of Veteran’s Benefits X} 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| | 160 Stockholders’ Suits a 355 Motor Vehicle H 371 Truth in Lending Act iT} 485 Telephone Consumer
| 190 Other Contract Product Liability LI 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) a. 490 Cable/Sat TV
196 Franchise Injury CC 385 Property Damage S 740 Railway Labor Act 862 Black Lung (923) |_| 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) | __ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | |790 Other Labor Litigation [[_] 865 RSI (405(g)) - 891 Agricultural Acts
|_| 210 Land Condemnation | 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
[-] 220 Foreclosure |_| 441 Voting | | 463 Alien Detainee Income Security Act AS 7 895 Freedom of Information
230 Rent Lease & Ejectment -| 442 Employment |_| 510 Motions to Vacate L_] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) |] 896 Arbitration
245 Tort Product Liability Accommodations i 530 General il 871 IRS—Third Party | 899 Administrative Procedure
[_]290 All Other Real Property {_] 445 Amer. w/Disabilities -| | 535 Death Penalty | IMMIGRATION | 26 USC 7609 Act/Review or Appeal of
Ba Employment _ Other: 462 Naturalization Application Hh. Agency Decision
| 446 Amer. w/Disabilities -|_ | 540 Mandamus & Other | 1465 Other Immigration |_| 950 Constitutionality of
n Other 550 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement —__
V. ORIGIN (Place an “xX” in One Box Only)
oO 1 Original [x]? Removed from CO 3 Remanded from oO 4 Reinstated or oO 5 Transferred from 6 Multidistrict | 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C., Section 1441

Brief description of cause:
Plaintiff is citizen of Nevada, Decedent was citizen of Pennsylvania, Defendants are citizens of states other than Pennsylvania and Nevada

 

VI. CAUSE OF ACTION

 

 

 

 
  

 

VII. REQUESTEDIN  ([] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: [x}Yes []No
VIII. RELATED CASE(S)
IF ANY (See instructions): GE DOCKET NUMBER
DATE SIGNAT ti

September 7, 2021

FOR OFFICE USE ONLY \
RECEIPT # AMOUNT APPLYING IFP JUDE MAG. JUDGE
